Citation Nr: 1532173	
Decision Date: 07/28/15    Archive Date: 11/03/15

DOCKET NO.  09-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the claim in July 2014 for issuance of a statement of the case (SOC) responsive to the Veteran's notice of disagreement (NOD) with the August 2013 decision, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued the SOC in March 2015, and the Veteran subsequently perfected the appeal in March 2015.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The record reflects that the RO obtained a VA medical opinion in July 2013 that addresses the Veteran's contention that service connection is warranted for his hypertension as secondary to his service-connected diabetes mellitus, type II.  

The Board notes that the Veteran served in Vietnam and his exposure to herbicides during such service is presumed.  The Secretary of VA has publicly acknowledged a National Academy of Science report indicating that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 77 Fed. Reg. 47,924-47,927 (August 10, 2012).  Therefore, the Board has determined that a VA medical opinion addressing whether the Veteran's hypertension is related to his in-service exposure to herbicides is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record should be made available to and reviewed by the physician who provided the July 2013 opinion concerning the etiology of the Veteran's hypertension.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service.  The rationale for the opinion must also be provided.

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




